DETAILED ACTION
The Amendment filed September 16, 2021 has been entered. Claims 1 and 6-9 have been amended. Claim 5 has been canceled. Currently, claims 1-4 and 6-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered and are partially persuasive.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 9/16/2021, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the claim amendments.  The rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn.

Regarding the Applicant’s argument that Dalisdas and Palfenier fails to teach a cap comprising a cylindrical sidewall; and…a clamping device…comprising a plurality of spring elements that are formed in one piece with the cylindrical sidewall by being punched out of the cylindrical sidewall, the Examiner 
Specifically, as updated below, Dalisdas teaches a cap comprising a cylindrical sidewall (see Fig. 3 and [0037], cap considered as the clamping mechanism 9 with cylindrical sidewalls as shown); and a clamping device (see Fig. 3 and [0037], clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ which are integrated into the cap (clamping mechanism) 9) and a plurality of spring elements that are formed in one piece with the cylindrical sidewall by being bent out of the cylindrical sidewall (see Fig. 3 and [0037], clamping devices 8, 8’, 8’’, and 8’’’ formed in one piece and comprising spring elements 10, 10’, 10’’, and 10’’’ which are formed by bending out metallic strips).
Furthermore, the Examiner notes that the limitation of the spring elements being formed by being punched out of the cylindrical sidewalls is a product-by-process (see MPEP 2113). However, as discussed in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”, wherein “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” In this case, the end result of the bending as described by Dalisdas or the punching provided in the claimed invention appears to the Examiner to result in the same structure, namely spring elements that are integrally formed by moving material from the cylindrical sidewalls to form spring elements. Therefore, it is the Examiners view that Dalisdas teaches each of the limitations of claim 1 as presented below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dalisdas et al. (US PGPUB 2015/0331005 A1, hereinafter Dalisdas).

Regarding claim 1, Dalisdas teaches a wheel speed sensor (see Fig. 1-3; see also [0004], wheel speed sensor 1) having at least one sensor element (see Fig. 1-3 and [0042], sensor element 18), the speed sensor comprising: at least one first plastics-material housing which houses or at least partially exposes the sensor element (see Fig. 3 and [0006], plastic housing 2); a cap comprising a cylindrical sidewall (see Fig. 3 and [0037], cap considered as the clamping mechanism 9 with cylindrical sidewalls as shown); and a clamping device which is connected so as to be integral to the cap and/or is integrated in the cap (see Fig. 3 and [0037], clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ which are integrated into the cap (clamping mechanism) 9), the clamping device comprising a plurality of spring elements that are formed in one piece with the cylindrical sidewall by being bent out of the cylindrical sidewall (see Fig. 3 and [0037], clamping devices 8, 8’, 8’’, and 8’’’ formed in one piece and comprising spring elements 10, 10’, 10’’, and 10’’’ which are formed by bending out metallic strips; Examiner notes that this product-by-process limitation is met by the teachings of Dalisdas as the end product of the spring elements is the same as the claimed invention (see MPEP 2113 and discussion above in the Response to Arguments)).
Dalisdas fails to specifically teach that the speed sensor has signal processing circuit; wherein the housing houses or at least partially exposes the signal processing circuit.
Dalisdas does teach that the sensor may be a Hall Effect sensor of GMR sensor (see [0023]-[0024].
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Dalisdas such that the Hall sensor or GMR sensor includes signal processing circuitry. This would allow for the measurement signals to be improved or altered as so as to present the vehicle computer with simple and accurate signals as is known in the art of measuring and testing.

Regarding claim 2, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that the clamping device is configured as a clamping sleeve that is integrated in the cap (see Fig. 3 and [0037], clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ are integrated into the cap (clamping mechanism) 9, wherein the clamping devices are part of a sleeve as shown in Fig. 3).

Regarding claim 6, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that the spring elements are configured so as to bulge and/or curve outward, wherein said bulge is configured so as to be progressively curved or straight (see Fig. 3 and [0037], spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ are integrated into the cap (clamping mechanism) 9 and bulge outward with a straight bend).

Regarding claim 7, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that the cap is configured such that said cap in terms of a revolution about the cylindrical sidewalls has two or three or more of the plurality of springs elements 

Regarding claim 8, Dalisdas above teaches all of the limitations of claims 1 and 7.
Furthermore, Dalisdas teaches that the speed sensor comprises a plurality of rows, and wherein each row comprise two or three or more spring elements (see Fig. 3 and [0037], rows of spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ locations about the cap (clamping mechanism) 9 shown).

Regarding claim 9, Dalisdas above teaches all of the limitations of claims 1, 7, and 8.
Furthermore, Dalisdas teaches that said spring elements herein are disposed so as to be symmetrical and/or equidistant in relation to one another and/or in relation to the cylindrical sidewall of the cap (see Fig. 3 and [0037], relative positions of spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ locations about the cap (clamping mechanism) 9 shown).

Regarding claim 10, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that said wheel speed sensor is configured as a wheel speed sensor for trucks (see [0004]).

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalisdas as applied to claim 1 above, and further in view of Palfenier et al. (US Pat. No. 6,392,406 B1, hereinafter Palfenier).

Regarding claims 3 and 4, Dalisdas above teaches all of the limitations of claim 1.
Dalisdas above fails to specifically teach that the cap is connected to the first plastics-material housing by clinching and/or staking; wherein the staking, or the clinching, respectively, between the cap and the first plastics-material housing is configured substantially as a form-fit, wherein the cap is push-fitted onto a color of the first plastics-material housing, assumes a tight fit thereon and, by one or a plurality of contours which are configured so as to be finger-shaped and which are bent inward/toward the first plastics-material housing, engages in the material of the first plastics-material housing.
Palfenier teaches a vehicle speed sensor (100) comprising a cap (102) and a first plastics-material housing (120), wherein the cap is connected to the first plastics-material housing by clinching and/or staking (see Fig. 2 and 3, staked connection); wherein the staking, or the clinching, respectively, between the cap and the first plastics-material housing is configured substantially as a form-fit, wherein the cap is push-fitted onto a color of the first plastics-material housing, assumes a tight fit thereon and, by one or a plurality of contours which are configured so as to be finger-shaped and which are bent inward/toward the first plastics-material housing, engages in the material of the first plastics-material housing (see Fig. 3, staked connection includes finger 148 which is bend inward and push fit into the color of housing 102 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the connection of the cap and housing of Dalisdas as suggested by Palfenier. This allows for a secure and removable connection between two components of a sensor, thereby improving the life of the device.

Regarding claim 11, Dalisdas above teaches all of the limitations of claims 1 and 2.
Dalisdas above fails to specifically teach that the cap is connected to the first plastics-material housing by clinching and/or staking.
Palfenier teaches a vehicle speed sensor (100) comprising a cap (102) and a first plastics-material housing (120), wherein the cap is connected to the first plastics-material housing by clinching and/or staking (see Fig. 2 and 3, staked connection).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the connection of the cap and housing of Dalisdas as suggested by Palfenier. This allows for a secure and removable connection between two components of a sensor, thereby improving the life of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855